DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/21 has been entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups I-VII , as set forth in the Office action mailed on 6/20/19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/20/19 is partially withdrawn.  Claims 14-35 and 49 , directed to an infusion system and penetrating assembly are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 36-48, directed to method of delivery, and inserter devices remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, claims 36-48 are cancelled.

 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ritu Singh on 7/8/21.

The application has been amended as follows: 
10. (Currently Amended) The device of claim 9, wherein the well comprises an upper end having a well inlet port, a lower end having an outlet port through which a cannula is attached to the cradle.
14. (Currently Amended) A therapeutic fluid delivery system for delivering a therapeutic fluid to a human body, the system comprising: a first assembly comprising: a cradle according to claim 1 and configured for adhesion to a cutaneous region of the human body, a cannula, and a self-sealable septum, wherein a distal portion of the cannula is configured for subcutaneous placement within the human body and wherein the self-sealable septum separates a proximal portion of the cannula from an external environment; and a second assembly configured for removable attachment to the first assembly, the second assembly comprising: a pump, a reservoir for containing a therapeutic fluid, and a connecting lumen configured to penetrate the self-sealable septum in order to bring the second assembly in fluid communication with the first assembly.

	22. (Cancelled).
	
	50. (Currently Amended) The device of claim 1, wherein each latch has an inwardly facing orientation. 

	51. (Cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a therapeutic infusion device cradle that is adhearble to the skin and includes a first surface for adhering to the skin, a second surface opposite the first, and a well having an opening for receiving a fluid dispensing outlet. The second surface include connecting area for connecting with an infusion device. The connecting area includes at least two latches that are discrete and have a periphery that does not surround the opening of the well. Each latch is spaced from the well and spaced from one another as two . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783